8. Interim Trade Agreement with Turkmenistan (vote)
- Before the vote
Mr President, ladies and gentlemen, in accordance with Article 170(4), I request on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats that the final vote on the resolution and the report be postponed until the next plenary sitting.
It became clear in the debate yesterday that the majority in Parliament would be able to agree to the signing of the interim agreement, even if it pains them to do so. Many Members are hoping that, after years of deadlock, the agreement will enable a new quality of dialogue between the European Union and Turkmenistan. However, for the majority of Members it is important that we do not give the Commission and the Council a free ride. As Parliament, we need guarantees from the Commission and the Council that, if the human rights situation continues to worsen, at the request of Parliament serious consideration will be given to the suspension of the agreement. Yesterday, the Commission unfortunately only conditionally agreed and the Council did not agree at all to this demand. I therefore request, on behalf of my Group, that both final votes be postponed until we have the corresponding commitments from the Council and the Commission.
(Applause)
In accordance with Rule 170(4) of the Rules of Procedure, it was a political group that just spoke. The procedure asks whether a speaker wishes to speak for or against.
on behalf of the PSE-Group. - Mr President, I totally agree with our colleague, Mr Caspary, that we should postpone not only the final vote on the resolution but also the vote on his report - the assent report - because it was very clear in yesterday's debate that the Council in particular was not prepared to give the European Parliament sufficient opportunity and the possibility to really monitor the situation in Turkmenistan and have an impact on the situation there on the basis of such an agreement. Since we did not get sufficient guarantees, we also support Mr Caspary's proposal to postpone these votes.
I shall put the request for postponement to the vote.
(Parliament decided to postpone the final vote)
(DE) Mr President, the request was for the final votes only to be postponed, not the vote on the amendments.
We in the services were not in receipt of this information. Only the final vote shall be postponed, then. I should point out that we are going to vote first on the amendments.
(DE) Mr President, my request was to postpone only the two final votes and for us to vote on the amendments so we only need hold the final votes in one of the forthcoming plenary sittings.
In fact, this is absolutely not what the services had understood, but we shall of course go along with our rapporteur.
Therefore, if I have understood correctly, we are going to vote on the amendments to the report on Turkmenistan, not to your report. Then we shall stop before the final vote.
- Before the vote on Amendment 2
(FR) Mr President, the excellent amendment tabled by my group and which will enable us to carry real weight in the area of human rights would be further improved if we replaced 'the prospect of signing the Agreement' with 'the prospect of finalising the process of ratifying the Agreement', which is the appropriate phrase.
This is a legal point.
Can those Members who oppose it please stand up?
I cannot see 40 Members standing up. Therefore, we shall include what Mrs Flautre said, and I shall now record this paragraph as having been orally amended.
(The oral amendment was accepted)